Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant December 17, 2020 and March 26, 2021 have been received and fully considered.

Claims 1-20 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
.
Claims 1-3, 5-8, 17, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatent-3able over claims 1-2, 5-8 of copending Application No. 16/784,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 5-8 of copending Application No. 16/784,167 recite similar elements in claims 1-3, 5-8 of the present application.
Regarding claim 1 of the present application, claim 1 of copending U.S. Patent Application No. 16/784,167 recites “ A 3D flash memory, comprising:
a gate stack structure disposed on a dielectric base, and comprising a plurality of gate layers electrically insulated from each other;
a annular channel pillar (claimed cylindrical channel pillar) disposed on the dielectric base and penetrating through (claimed extending through) the gate stack structure;
a first source/drain pillar and a second source/drain pillar (claimed first and second conductive pillar) disposed on the dielectric base, located within the channel pillar and penetrating through (claimed vertically extending through) the gate stack structure, wherein the 
a charge storage structure (claimed ferroelectric layer) disposed between each of the plurality of gate layers and the channel pillar.

Regarding claim 2 of the present application, claim 2 of copending application No. 16/784,167 recites “The 3D flash memory according to claim 1, wherein an insulating pillar is disposed between the first source/drain pillar and the second source/drain pillar.”
	
Regarding claim 3 of the present application, claim 5 of copending application No. 16/784,167 recites “The 3D flash memory according to claim 1, further comprising a first buried pillar and a second buried pillar that are disposed in the dielectric base (claimed horizontally under the gate stack structure), wherein the first buried pillar is connected to the first source/drain pillar, and the second buried pillar is connected to the second source/drain pillar.”
	
Regarding claim 5 of the present application, claim 6 of copending application No. 16/784,167 recites “The 3D flash memory according to claim 1, wherein the charge storage structure covers an upper surface and a lower surface of each of the plurality of gate layers.”

	Regarding claim 6 of the present application, claim 7 of copending application No. 16/784,167 recites “The 3D flash memory according to claim 1, wherein the charge storage structure covers an outer surface of the channel pillar.”

	 Regarding claim 7 of the present application, claim 8 of copending application No. 16/784,167 recites “The 3D flash memory according to claim 1, wherein the channel pillar is 5 continuous in a direction in which the channel pillar extends.”
claim 8 of the present application, it is conventional that HfO2 has been used for ferroelectric layer (U.S. Patent Application Publication No. 2015/0070964).  
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to used HfO2 for the ferroelectric layer.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use HfO2 for the ferroelectric layer since HfO2 since it is a good insulator material.

Regarding claims 17 and 20 of the present application, with the teaching by claims 1 and 5 of copending application No. 16/784,167, a person of ordinary skill in the art would have been motivated to manufacture a 3D Flash Non-Volatile Memory as claimed in claims 17 and 20 of the present application.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to provide a method to manufacture a 3D Non-Volatile Memory which yields high storage capacity and small in dimension.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4, 9-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827